Madsen, C.J.
¶27 (concurring) — I agree with the majority that there is no due process right to counsel at the initial *715truancy hearing. However, I also agree with the Court of Appeals that the concerns identified in its opinion, Bellevue School District v. E.S., 148 Wn. App. 205, 199 P.3d 1010 (2009), strongly suggest that an attorney could facilitate a better outcome in these cases for the child, the family, and for the district as well. Accordingly, I urge the legislature to consider enacting a statute to provide for counsel at these hearings, similar to the American Bar Association House of Delegates’ Recommendation 109A (Aug. 9-10, 2010) (“RESOLVED, That the American Bar Association urges state, local, territorial, and tribal governments to provide legal counsel to children and/or youth at all stages of juvenile status offense proceedings, as a matter of right and at public expense.” (emphasis added)).